Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
This is an AIA  application filed January 12, 2021.
The earliest effective filing date of this AIA  application is seen as January 17, 2020, the date of the earliest priority application (United States provisional patent application serial number 62/962,600) for any claims which are fully supported under 35 U.S.C. 112(a) by the provisional application.
The effective filing date of this AIA  application is seen as January 12, 2021, the actual filing date, for any claims that are not fully supported by the foregoing provisional application.
The claims originally filed January 12, 2021 are entered, currently outstanding, and subject to examination.
This action is in response to the filing of August 11, 2022.
Claims 1-22 are currently pending.
No claims were amended.
No claims have been cancelled.
No claims have been withdrawn.  However, due to Applicant’s election, below, claims 5-22 have been withdrawn by examiner, also below.
No claims were added.
Claims 1-4 are currently outstanding and subject to examination.
This is a non-final action and is the first action on the merits.
Allowable subject matter is not indicated below.
Often, in the substance of the action below, formal matters are addressed first, claim rejections second, and any response to arguments third.

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
A.	Claims 2-4, drawn to an optical fiber with certain characteristics, classified in CPC group G02B 6, subgroup /02395.
B.	Claims 5-8, drawn to an optical fiber with other certain characteristics, classified in CPC group G02B 6, subgroup /02395.
C.	Claims 9-11, drawn to an optical fiber with other certain characteristics, classified in CPC group G02B6, subgroup /02395.
D.	Claims 12-16, drawn to an optical fiber with other certain characteristics, classified in CPC group G02B6, subgroup /02395.
E.	Claim 17, drawn to an optical fiber with other certain characteristics, classified in CPC group G02B6, subgroup /02395.
F.	Claims 18 and 19, drawn to an optical fiber with other certain characteristics, classified in CPC group G02B6, subgroup /02395.
G.	Claims 20 and 21, drawn to an optical fiber with other certain characteristics, classified in CPC group G02B6, subgroup /02395.
H.	Claim 22, drawn to an optical fiber with other certain characteristics, classified in CPC group G02B6, subgroup /02395.
The inventions are distinct, each from the other because of the following reasons:
Claim 1 link(s) inventions A-H.  The restriction requirement between the linked inventions is subject to the nonallowance of the linking claim(s).  Upon the indication of allowability of the linking claim(s), the restriction requirement as to the linked inventions shall be withdrawn and any claim(s) depending from or otherwise requiring all the limitations of the allowable linking claim(s) will be rejoined and fully examined for patentability in accordance with 37 CFR 1.104.  Claims that require all the limitations of an allowable linking claim will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier.  Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312.
Applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, the allowable linking claim, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.  Where a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable.  In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971).  See also MPEP § 804.01.
Inventions A-H are directed to related optical fibers.  The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j).  In the instant case, the inventions as claimed have a materially different design, mode of operation, function, or effect as indicated by the claimed limitations.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Each of the different inventions are directed to different elements not present in the other inventions.  For example, each of the inventions A-H have limitations not present in the remaining inventions.
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
search is divergent and particular for each of the inventions.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.
The election of an invention may be made with or without traverse.  To reserve a right to petition, the election must be made with traverse.  If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.
If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Kevin BRAY on October 7, 2022, a provisional election was made without traverse to prosecute the invention of INVENTION A, claims 2-4.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 5-22 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Rejections - 35 USC § 112(a/¶ 1)
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 (and by dependency, claims 2-4) as well as claims 2 and 3 on their own are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1, 2, and 3 all set forth subject matter having features or characteristics obtained by any means or by any structure now known or later developed, not just those disclosed by Applicant.  These claims all set forth claimed features or characteristics without an indication of how such claimed features or characteristics are obtained by associated structure or relationship.
Examiner believes such subject matter could be obtained in alternative ways by other methods or by other structures than the ones disclosed by Applicant (as by using other dopants, additives, or materials).  Consequently, the claims seek to protect subject matter not disclosed by Applicant as such claims seek to protect all structures having such claimed features or characteristics whether now known or later developed.
Applicant is only entitled to protect what it discloses.  Applicant cannot protect what it does not disclose.  Disclosing one embodiment does not provide a written description for all embodiments.  In the quid pro quo arrangement of the U.S. patent system, there must be a quid for every quo.
Bald assertions stating that certain parameters have been met in no way and under no circumstances provide disclosure of how such parameters were met.  The absence of what materials were used and how they were formed are seen as specific indications of lack of written description. 35 U.S.C. § 112(a) requires applicants to provide "a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same".
The following table provides specific (but non-exhaustive) examples.
Claim
Feature/Characteristic Not Fully Disclosed
1
in situ modulus less than 0.30 MPa;
Young's modulus greater than 1500 MPa;
a normalized puncture load greater than 3.6G10-3 g/micron2;
a 22-meter cable cutoff wavelength less than 1530 nm;
an attenuation at 1550 nm of less than 0.17 dB/km; and
a bending loss at 1550 nm, determined from a mandrel wrap test using a mandrel with a diameter of 20 mm, of less than 3.0 dB/turn.
2
the core region has a step index relative refractive index profile with a relative refractive index ∆1 in a range from 0.08% to 0.30%
3
the core region has a graded index relative refractive index profile with a maximum relative refractive index ∆1max in a range from 0.08% to 0.50%


Special Definitions for Claim Language - MPEP § 2111.01(IV)
No special definitions are seen as present in the specification regarding the language used in the claims. Consequently, the words and phrases of the claims are given their plain meaning.  MPEP §§ 2173.01, 2173.05(a), and 2111.01.
If special definitions are present, Applicant should bring those to the attention of the examiner and the prosecution history with its next response.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4 are rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Application Publication No. 2017/0285260 of Bookbinder et al. (Bookbinder).
With respect to claim 1, Bookbinder discloses an optical fiber (Figs. 1-7) comprising:
a glass fiber ("glass optical fiber", ¶ 47; ¶ 40, "fiber 10", Fig. 1),
the glass fiber (10) including a core region (core 12, ¶ 40) and a cladding region (cladding 20) surrounding and directly adjacent to the core region (Fig. 1),
the core region (12) comprising silica glass doped with chlorine ("In some embodiments the core comprises chlorine doped silica.", ¶ 25; ¶ 63) and having an outer radius r1 in a range from 3.0 microns to 10.0 microns (Table 1, r1 of 4.3µ),
the cladding region (20) having an outer radius r4 greater than or equal to 50.0 microns (¶ 47, "In some embodiments, 40 microns≦r.sub.4a≦55 microns, for example r.sub.4a is at 40 microns, 45 microns, 50 microns, or 55 microns.");
a primary coating with an outer radius r5 (¶ 47, second outer cladding region 24b (with an outer radius r.sub.4)) surrounding and directly adjacent to the cladding region,
the primary coating having a thickness (r5-r4) in a range from 5.0 microns to 25.0 microns (7.5µ ≦ r4 – r4a ≦ 22.5µ where r4 is 62.5µ and r4a ranges from 40-55µ).
Bookbinder as set forth above does not disclose:
the primary coating having an in situ modulus less than 0.30 mpa;
a secondary coating with an outer radius r6 less than or equal to 110 microns surrounding and directly adjacent to the primary coating;
the secondary coating having a thickness (r6-r5) in a range from 8.0 microns to 30.0 microns;
a Young's modulus greater than 1500 mpa;
a normalized puncture load greater than 3.6g10-3 g/micron2;
wherein the optical fiber has a 22-meter cable cutoff wavelength less than 1530 nm,
an attenuation at 1550 nm of less than 0.17 db/km, and
a bending loss at 1550 nm, determined from a mandrel wrap test using a mandrel with a diameter of 20 mm, of less than 3.0 db/turn.
For product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  MPEP § 2112.01(I).
Consequently, because Bookbinder as set forth above provides the structure of claim 1, the combination is seen as also providing the same claimed properties or functions of claim 1.
These include:
the primary coating having an in situ modulus less than 0.30 mpa;
wherein the optical fiber has a 22-meter cable cutoff wavelength less than 1530 nm;
an attenuation at 1550 nm of less than 0.17 db/km; and
a bending loss at 1550 nm, determined from a mandrel wrap test using a mandrel with a diameter of 20 mm, of less than 3.0 db/turn.
Unsupported features are seen to directly result from the supported/claimed structures.  No authority is known by which unsupported or “naked” functions/characteristics/features can be claimed and subject to exclusive protection.
Below, this analysis is referred to as “same product/same features”.
Bookbinder as set forth above does not disclose:
a secondary coating with an outer radius r6 less than or equal to 110 microns surrounding and directly adjacent to the primary coating;
the secondary coating having a thickness (r6-r5) in a range from 8.0 microns to 30.0 microns;
a Young's modulus greater than 1500 mpa;
a normalized puncture load greater than 3.6g10-3 g/micron2;
Bookbinder ¶ 42 provides:
"additional cladding regions may be employed."
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use additional cladding regions along the lines of Bookbinder ¶ 42 in a system according to Bookbinder as set forth above in order to provide additional mechanical support and/or optical response features.  This provides one rationale to combine the references.
Another completely independent and separately sufficient rationale arises as follows.  In making the combination (above), prior art elements (listed above) are combined according to known methods (per the reference) to yield predictable results (an optical fiber with low bend loss) would occur.  MPEP § 2141(III).  This additional rationale is a sufficient, a complete, and an explicitly-recognized rationale to combine the references and conclude that the claim is obvious both under the controlling KSR Supreme Court case and MPEP § 2141(III)(A).
In addition to the foregoing, relative size is not seen as a distinguishing feature per the MPEP as follows.
Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device.  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  MPEP § 2144.04(IV).
As the scope of claim 1 departs from that of Bookbinder (as set forth above) only with regards to the relative dimensions, the claimed device is not patentably distinct from the prior art device of Bookbinder as set forth above.
The thickness of cladding in an optical fiber may be adjusted for both mechanical and optical purposes.
Herein, this analysis is referred to as “relative dimensions/size”.
From the foregoing, Bookbinder as applied to claim 1 would provide:
the primary coating having an in situ modulus less than 0.30 mpa (same product/same features);
a secondary coating with an outer radius r6 less than or equal to 110 microns surrounding and directly adjacent to the primary coating (additional cladding per Bookbinder);
the secondary coating having a thickness (r6-r5) in a range from 8.0 microns to 30.0 microns (relative dimensions/size);
a Young's modulus greater than 1500 mpa (same product/same features);
a normalized puncture load greater than 3.6g10-3 g/micron2 (same product/same features);
wherein the optical fiber has a 22-meter cable cutoff wavelength less than 1530 nm (same product/same features),
an attenuation at 1550 nm of less than 0.17 db/km (same product/same features), and
a bending loss at 1550 nm, determined from a mandrel wrap test using a mandrel with a diameter of 20 mm, of less than 3.0 db/turn (same product/same features).
With respect to claim 2, Bookbinder as set forth above discloses the optical fiber of claim 1, but not one wherein:
the core region has a step index relative refractive index profile with a relative refractive index ∆1 in a range from 0.08% to 0.30%.
Same product/same features.
With respect to claim 3, Bookbinder as set forth above discloses the optical fiber of claim 1, but not one wherein:
the core region has a graded index relative refractive index profile with a maximum relative refractive index ∆1max in a range from 0.08% to 0.50%.
Same product/same features.
With respect to claim 4, Bookbinder as set forth above discloses the optical fiber of claim 1, including one wherein
the chlorine has a concentration in a range from 1.5 wt % to 7.0 wt %.
¶ 25, "In some embodiments the maximum chlorine concentration in the core region, [Cl].sub.core-max, in weight percent is 1 wt. %
    PNG
    media_image1.png
    35
    26
    media_image1.png
    Greyscale
[Cl].sub.core-max
    PNG
    media_image2.png
    35
    26
    media_image2.png
    Greyscale
7 wt. %, in some embodiments 1 wt. %
    PNG
    media_image1.png
    35
    26
    media_image1.png
    Greyscale
[Cl].sub.core-max
    PNG
    media_image1.png
    35
    26
    media_image1.png
    Greyscale
6 wt. %, and in some embodiments 1.5 wt. %
    PNG
    media_image1.png
    35
    26
    media_image1.png
    Greyscale
[Cl].sub.core-max
    PNG
    media_image2.png
    35
    26
    media_image2.png
    Greyscale
6 wt. %."

Conclusion
Applicant’s publication US 20210223469 A1 of July 22, 2021 is cited.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The cited references have elements related to Applicant’s disclosure and/or claims or are otherwise associated with the other cited references, particularly with respect to glass fibers with chlorine-doped cores and related systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW JORDAN whose telephone number is (571) 270-1571.  The examiner can normally be reached most days 1000-1800 PACIFIC TIME ZONE (messages are returned).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas (Tom) HOLLWEG can be reached on (571) 270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Andrew Jordan/
Primary Examiner, Art Unit 2883
V: (571) 270-1571 (Pacific time)
F: (571) 270-2571
October 31, 2022